DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Allmendinger et al. (U.S. Pub. 2013/0219990) in view of Dieterle et al. (U.S. Pub. 2010/0005880).

Regarding claims 1 and 9, Allmendinger discloses (Figs. 1-9) an electrostatic particle sensor (as shown in Figs. 2A-2D) for detecting a particle concentration in an exhaust gas of an internal combustion engine (see par. [0023]), the sensor comprising: 
a first electrode 136 [0089]; 
a second electrode 140 (see pars. [0091] and [0100]); 
an insulating body 142/144/162 (see pars. [0091] and [0097]) electrically insulating the second electrode 140 from the first electrode 136 (as shown in Figs. 2B and 2D); 
a guard electrode [0099]-[0100] electrically insulated from the first electrode 136 and from the second electrode 140 by means of the insulating body (i.e. is part of the insulator 142/162: [0099]-[0100]); 
a voltage supply [0099] configured to apply a first electric potential to the first electrode 136 [0099], to apply a second electric potential to the second electrode (held at ground: [0099] /[0101]), and to apply an electric guard potential to the guard electrode (held at ground: [0101]); and 
Allmendinger does not disclose a first electrical limiting resistor arranged between the guard electrode and the voltage supply for limiting a first leakage current flowing between the first electrode and the guard electrode via the insulating body.
Dieterle discloses (Fig. 2) a first electrical limiting resistor 11 [0022] arranged between the guard electrode 7 [0022] and the voltage supply 10 [0022] for limiting a first leakage current flowing between the first electrode 6 and the guard electrode 7 [0022] via the insulating body (per the combination with Allmendinger, above, since the guard trace is in the insulating body).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Allmendinger’s device to include a first electrical limiting resistor arranged between the guard electrode and the voltage supply for limiting a first leakage current flowing between the first electrode and the guard electrode via the insulating body, as taught by Dieterle.
Such a modification would prevent degradation of the guard current (see Dieterle: pars. [0004] and [0021]).
The apparatus of Allmendinger in view of Dieterle, as applied above in the rejection of claim 9, would perform the method and meet the limitations of claim 1.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Allmendinger et al. (U.S. Pub. 2013/0219990) in view of Dieterle et al. (U.S. Pub. 2010/0005880) and further in view of Zhang (U.S. Pub. 2019/0024598 – effective filing date 12/17/2015).

Allmendinger’s modified device is applied as above, but does not disclose a second electrical limiting resistor arranged between the second electrode and the voltage supply, for limiting a second leakage current flowing between the guard electrode and the second electrode via the insulating body.
Zhang discloses (Figs. 2 and 3) a second electrical limiting resistor 7 [0032] arranged between the second electrode 3 and the voltage supply 6 (as shown in Figs. 2 and 3), for limiting a second leakage current (inherent, a resistor limits current by virtue of it’s resistance) flowing between the guard electrode and the second electrode via the insulating body (since, in combination with Allmendinger, both the second electrode 140 and the guard are held at ground: see above).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Allmendinger’s device to include a second electrical limiting resistor arranged between the second electrode and the voltage supply, for limiting a second leakage current flowing between the guard electrode and the second electrode via the insulating body, as taught by Zhang.
Such a modification would prevent degradation of the guard current (as in the teaching of Dieterle: pars. [0004] and [0021]).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852